Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 1/04/2022 in which claims 1-2, 4-22, 25, and 26 are pending ready for examination.

Allowable Subject Matter
Claims 1, 2, 4-22, 25, and 26 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses an optical filter comprising a first reflector comprising a plurality of first structures that are periodically two- dimensionally arranged, each first structure of the plurality of first structures having a ring shape; and
a second reflector spaced apart from the first reflector, the second reflector comprising a plurality of second structures that are periodically two-dimensionally arranged,
wherein a first size and a first pitch of the plurality of first structures are less than a wavelength of incident light that is incident on the optical filter, and wherein a second size and a second pitch of the plurality of second structures are less than the wavelength of the incident light.
As for claim 13, none of the prior arts alone or in combination discloses an optical filter comprising a plurality of partial filters having different center wavelengths,
wherein each partial filter of the plurality of partial filters comprises a first reflector comprising a plurality of first structures that are periodically two- dimensionally arranged, each first structure of the plurality of first structures having a ring shape; and
a second reflector spaced apart from the first reflector, the second reflector comprising a plurality of second structures that are periodically two-dimensionally arranged,
wherein a first size and a first pitch of the plurality of first structures are less than a wavelength of incident light that is incident on the optical filter, and
wherein a second size and a second pitch of the plurality of second structures are less than the wavelength of the incident light.
As for claim 17, none of the prior arts alone or in combination discloses a spectrometer comprising an optical filter comprising at least one partial filter; and
a light detecting device configured to receive light transmitted through the optical filter,
wherein each partial filter of the at least one partial filter comprises a first reflector comprising a plurality of first structures that are periodically two- dimensionally arranged, each first structure of the plurality of first structures having a ring shape;
a second reflector spaced apart from the first reflector, the second reflector comprising a plurality of second structures that are periodically two-dimensionally arranged,


wherein a second size and a second pitch of the plurality of second structures are less than the wavelength of the incident light.
As for claim 20, none of the prior arts alone or in combination discloses an electronic apparatus comprising a light source configured to emit light toward an object;
a spectrometer disposed on a light path of light reflected from the object that is irradiated by the light emitted by the light source; and
a processor configured to analyze at least one of physical properties, a shape, a location, and a motion of the object, by using light detected by the spectrometer,
wherein the spectrometer comprises an optical filter comprising at least one partial filter and a light detecting device configured to receive light transmitted through the optical filter;
a first reflector comprising a plurality of first structures that are periodically two- dimensionally arranged, each first structure of the plurality of first structures having a ring shape; and
a second reflector spaced apart from the first reflector, the second reflector comprising a plurality of second structures that are periodically two-dimensionally arranged,
wherein a first size and a first pitch of the plurality of first structures are less than a wavelength of incident light that is incident on the optical filter, and
wherein a second size and a second pitch of the plurality of second structures are less than the wavelength of the incident light.
As for claim 21, none of the prior arts alone or in combination discloses an optical filter comprising a first layer of first nanostructures, the first nanostructures having a ring shape or a disc shape; and
a second layer of second nanostructures, the second nanostructures having the ring shape or the disc shape,
wherein a dimension of a plurality of dimensions of the first nanostructures and the second nanostructures is less than a wavelength of light incident upon the optical filter, and
wherein the plurality of dimensions comprises an inner radius of the first nanostructures and the second nanostructures, an outer radius of the first nanostructures and the second nanostructures, a ratio between the inner radius and the outer radius, a height of the first nanostructures and the second nanostructures, and a distance between the first layer and the second layer.
As for claim 25, none of the prior arts alone or in combination discloses optical filter comprising a first layer of first nanostructures, the first nanostructures having a ring shape or a disc shape; and
a second layer of second nanostructures, the second nanostructures having the ring shape or the disc shape,
wherein a dimension of a plurality of dimensions of the first nanostructures and the second nanostructures is less than a wavelength of light incident upon the optical filter, 

wherein the plurality of dimensions comprises an inner radius of the first nanostructures and the second nanostructures, an outer radius of the first nanostructures and the second nanostructures, a ratio between the inner radius and the outer radius, a height of the first nanostructures and the second nanostructures, a distance between the first layer and the second layer, the first interval, and the second interval.
The closest prior art, Baik et al (US 2018/0274977 A1) discloses an optical filter comprising a first reflector and a second reflector to adjust the transmission wavelength characteristics of the optical filter. Baik does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 13, 17, 20, 21, and 25; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2, 4-12, 14-16, 18-19, 22, and 26 are allowed due to their dependency of either claim 1, 13, 17, or 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s argument, see amendments, filed 01/04/2022, with respect to claims 1, 2, 4-22, 25, and 26 they have been fully considered and are persuasive.  The 35 USC § 102(a)(1) and 103 rejections of claims 1, 2, 4-22, 25, and 26 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886